Honorable W. C. Lindsey
Criminal District Atto~rney
Jefferson County
Beaumont, Texas
                                  Opinion No. C-533
                                  Re: Compensationof the
Dear Mr. Lindsey:                     County Audi~tor
       You have requested the opinion of this office regarding
the following questions:

       (1)   What is the maximum compensationfor the
             Jefferson County Auditor that may be de-
             termined by the District Judges for services
             rendered the county?

      ‘(2)   What is the minimum compensationthat the
             CommissionersCourt may determine for services
             rendered by the County Auditor to7 the Yard
             ious Specf al Districts of the couiity?

       (3)   Is the County Auditor entitled to back pay if
             the compensationhe received is less than the
             minimum so determined?

       (4)   If the answer to Question (3) is in the affirm-
             ,ative,how far back should'theback pay be
             computed?
      With regard to Question (11, Article 1645, Vernon's Civil
Statutes, reads in part as follows:
            II
             . . . and who shall receive as compensation
       for his services an annual salary from the County
      General Fund of not more than the amount allowed
       or paid the Assessor-Collectorof Taxes in his
       county, such salary of the County Auditor to be
       fixed and determined by the District Judge or Dis-
       trict Judges making such appointmentand having
       jurisdictionin the county, . . ."

                               -2538-
Hon. W. C. Lindsey,'page2 (C-531)


You advise us that the Jefferson County Tax Assessor-Collector
is presently receiving the sum of $15,000 as annual salary, this
sum being establishedfrom two sources:
       a)   $12,000 as maximum base pay under Article 3883i,
            Sec. 3, Vernon's Civil Statutes
       b)   $3,000 per annum as additional salary for hand,-
            ling Certificatesof Title, under Article 1436-1,
            Sec. 57, Vernon's Penal Code
The combination of the two sums above produce a total of $15,000,
and it is the opinion of this office that, pursuant to Article
1645, ,Vernon% Civil Statute,s,the sum of $15,000 is the maximum
annual compensation that may be allowed to the County Auditor by
the District Judges having jurisdictionin Jefferson County. As
a note, .wemust observe that,Article 38831, Vernon's.CivllStat-
utes, has recently been amended by Acts, 59th Legislature,Chapter
680, page 1569. Such amendment authorizes a 20$ increase in the
salars of all county officials.and in the event the Jefferson
County Tax Assessorkollector receives such a 2C$ salary increase,
the maximum amount then authorized for the County Auditor would be
$17,400.
      With regard to Question (2), Article 1672,   Vernon's Civil
Statutes, is quoted in part:
            "The county auditor shall receive for.his.
       services in auditing the affairs of such districts,
       such compensationas the commissionerscourt may
       prescribe, which shall be paid by the county out
       of the general fund and repaid to the county by
       such districts bv warrants drawn unon the nroner
       funds of such district. In such co&ies~which have
       or may have as many as five such districts, the
       compensationallowed the county auditor for his
       services on behalf of such districts shall be not
       less than the sum of twelve hundred dollars per
       annum, . . '.II(Emphasissupplied)
You advise us that Jefferson County has the following Special
Districts, which are now and have been, audited by the County Audi-
tor:
       Beaumont Navigation District
       Drainage District No. 3
       Drainage District No. 6
       Drainage District No. 7'
       Mosquito Control District

                               -2539-
-    ..




    Hon. W. C. Lindsey, page 3 (C-531)


    Therefore, according to the terms of Article 1672, quoted above,
    the answer to your Question (2) is that the minimum compensation
    that the CommissionersCourt may determine for services rendered
    the various Special Districts in Jefferson County is $1,200.
           We now turn to your Question (3), wherein you inquire
    about the Auditor's entitlement to back pay if the compensation
    he received is less than the minimum determined in Question (2).
    In connection with this question, you submitted a set of facts
    having to do with an order of the Jefferson County Commissioners
    Court in June, 1946. This order establisheda $1,200 annual
    salary payment to the County Auditor for his services in handling
    five Special Districts that were then in operation in Jefferson
    County. However, no payments to the County Auditor were ever made.
    According to Attorney General's Opinion No. V-1522 (1952), payments
    under Article 1672,,Vernon’s Civil Statutes, are salary, and not
    fees of office. Consequently,the Auditor would be entitled to
    back salary payments If the salary that he actually received was
    below the minimums establishedby law.
           In reply to your Question (4), it is the opinion of this
    office that the Jefferson County Auditor is entitled to all of his
    back salary, subject to the CommissionersCourt waiving the affir-
    mative defense of the two year statute of limitation. Fa;l;rEsC;gty
    vs. Mires, 218 S.W.2d 491 (Tex.Civ.App.1949, error ref.
    Counte vs. Mathews, 235 S.W.2d 691 (Tex.Civ.App.1950, errom,
    n.r.e.); Attorney General's Opinion No. V-1230, which is enclosed
    herewith.
           We express our appreciationfor the able brief filed by
    your office in connection with this opinion request.

                             SUMMARY
                The present maximum compensationfor the
           Jefferson County Auditor that may be set by the
           District Judges is $15,000 and such maximum is
           subject to an increase to $17,400, in accordance
           with Acts, 59th Legislature,1965, Chap. 680,
           P.   1569.

                The minimum compensationthat the Commis-
           sioners Court may determine for services render-
           ed the various Special Districts of Jefferson
           is $1,200, under the facts submitted.
                The County Auditor is entitled to back pay
           if the compensationhe actually received is less
                                   -2940-
Hon. W. C. Lindsey, page 4 (C-531,)


         than.the minimum so determinedabove.
              The County Auditor's claim to back pay is
         subject to the two-year statute of limitations,
         Article 5526, V.C.S.
                               Yours    very   truly,

                               WAGGONER CARR
                               Attorney General




MLQ:ms
                               ,y&iMAssistant

APPROVED:
OPIMON COMMITTEE
W. V. Geppert, Chairman
John Reeves
Tom.Routt
Ben Harrison
Gordon Cass
APPROVED FOR THE ATTORNEY GENERAL
By: T. B Wright




                               -2541-